

Confidential treatment has been requested with respect to certain portions of
this exhibit pursuant to a
request for confidential treatment under Rule 24b-2 promulgated under the
Securities Exchange Act of
1934, as amended.  Omitted portions have been filed separately with the
Securities and Exchange
Commission.


COOPERATIVE RESEARCH AND PRODUCT DEVELOPMENT AGREEMENT



This AGREEMENT (“Agreement”), effective as of March 17, 2009, (“Effective Date”)
is between MAXIM BIOTECH, INC., a California corporation (“Maxim”), and
MULTICELL TECHNOLOGIES, INC., a Delaware Corporation (“MultiCell”).


WITNESSETH:


WHEREAS, Maxim has certain technologies, and manufactures and sells reagents and
reagent tool kits, related to the elucidation of gene function and their encoded
proteins;


WHEREAS, MultiCell has certain technology assets related to human hepatocyte
cells and human liver stem cells; and,


WHEREAS, Maxim and MultiCell desire to cooperate to jointly research and develop
products related to the isolation, characterization, differentiation, and
function of human hepatocyte cells and human liver stem cells.


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:


1.           Conduct of Research.  Maxim and MultiCell will conduct research in
accordance with the proposal set forth in Exhibit A hereto (“Research”).  In the
event of any inconsistency between this Agreement and Exhibit A thereto, the
terms of this Agreement shall control.


2.           Support for the Research.  During the term of this Agreement, an
annual Research Budget (“Budget”) shall be established.  Maxim and MultiCell
shall discuss and agree to all proposed costs in advance of either party
commencing work on the Research.  Maxim and MultiCell must obtain written
approval from each other before making any change in the budgetary allocation
for the Research.


3.           Reports of Research; Confidentiality.


a.           Maxim will make an Invention Disclosure Report to the MultiCell
with respect to any new and useful process, machine, manufacture or composition
of matter (including any chemical compound or substances, nucleic acid molecule,
biological cell, or component thereof, whether derived from biological material
or synthesized), as well as any and all improvements thereto, conceived of or
first reduced to practice during the term of this Agreement in the performance
of Research hereunder (“Invention”) reported to it by an employee of Maxim or a
consultant of Maxim working in collaboration with Maxim.


b.           Maxim and MultiCell will provide semi-annual written reports to
their respective Board of Directors summarizing Research activity not previously
reported pursuant to Section 3(a) hereof, which shall include a Research
Information Report with respect to information and materials (including any
chemical compound or substances, nucleic acid molecule, biological cell, or
component thereof, whether derived from biological material or synthesized)
developed in the course of Research hereunder, but which does not constitute an
Invention (“Research Information”).  Maxim and MultiCell with deliver to their
respective Board of Directors a final report of the Research within thirty (30)
days following the end of the term of this Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
c.           Maxim and MultiCell, their employees and consultants will treat as
confidential all Invention Disclosure Reports and Research Information Reports,
as well as any other reports, information and materials furnished hereunder
designated in writing as “Confidential”.  Except to the extent required by law,
for the term of this Agreement and five (5) years thereafter, neither Maxim or
MultiCell shall not disclose or make available any information disclosed in such
Invention Disclosure Reports and Research Information Reports and other
confidential reports, information, and materials to any third party without the
other party’s written permission, and each party will use Inventions and
Research Information only for the purpose of evaluating its interest in future
research or possible commercial development of the results of Research;
provided, however, that the Maxim and MultiCell may disclose such information to
third party advisors or consultants under obligations of confidentiality and
non-use no less strict than those contained herein.


d.           Maxim and MultiCell may, but are not obligated to, receive
confidential information belonging to the other party.  Maxim and MultiCell will
not disclose or make available confidential information received from the other
party to third parties without the disclosing party’s prior written permission
during the term of this Agreement and five (5) years thereafter.  Maxim’s and
MultiCell’s obligations under this paragraph apply only to information which the
disclosing party has designated in writing as “Confidential”.


e.           The obligations of confidentiality under this Section 3 do not
apply to any information which: (i) was in the public domain at the time of
disclosure, (ii) later became part of the public domain through no act or
omission of the recipient party, its employees agents, successors, or assigns,
(iii) was lawfully disclosed to the recipient party by a third party having the
right to disclose it, (iv) was already known by the recipient party at the time
of disclosure and recipient can so demonstrate by competent written proof or (v)
is required to be disclosed to a governmental agency pursuant to such agency’s
rule and regulations in order to secure regulatory approval or otherwise
required to be disclosed pursuant to applicable law, regulation, or court order,
provided that the recipient party shall promptly notify  the disclosing party of
such disclosure requirement so that  the disclosing party may seek a protective
order, should it so choose.


4.           MultiCell Option and Licenses; Indemnification; Good Laboratory
Practices.


a.           Subject to any limitations imposed by law, Maxim grants MultiCell
an option to obtain an exclusive license to any Invention or Research
Information.  The terms and conditions of said exclusive license will be
negotiated between the parties at the time the Invention or Research Information
is conceived or is reduced to practice.


b.           Subject to the MultiCell's license rights described in subsection
(a) of this Section 4, MultiCell shall have sole right, title, and interest to
any Invention and Research Information.  Notwithstanding the foregoing, in the
event Maxim and MultiCell are unable to negotiate a mutually acceptable
exclusive license agreement, MultiCell shall have the right to negotiate an
exclusive license agreement with a third party with respect to any Invention or
Research Information on terms as good as or more favorable than those last
negotiated between the parties hereto.  MultiCell shall have the right to accept
such third party license for itself under the final terms negotiated with the
third party.  If MultiCell does not accept said third-party license within five
business days (5) days following the completion of final negotiations, MultiCell
shall be required to execute said third party license.
 
 
-2-

--------------------------------------------------------------------------------

 
 
c.           Subject to the MultiCell’s license rights described in subsection
(a) or (b) of this Section 4, the MultiCell and Maxim shall have no right to use
Inventions and Research Information for any purpose whatsoever, provided,
however, MultiCell shall have the right to publish, present, discuss or
otherwise disclose the Research Information to third parties, including , but
not limited to, analysts, investors, potential investors, partners,
collaborators etc., in a manner consistent with its status as Confidential
Information pursuant to paragraph 3 herein.  To the extent such Research
Information encompasses an Invention hereunder, MultiCell shall not publish,
present, discuss or otherwise disclose said Research Information until a patent
application is filed, if any, pursuant to paragraph 5 herein.


d.           MultiCell and Maxim shall indemnify, defend and hold each other
harmless from and against any and all actions, suits, claims, demands,
prosecutions, liabilities, costs, expenses, damages, deficiencies, losses or
obligations (including attorneys’ fees) based on or arising out of its use of
Inventions and Research Information, except to the extent  that a court of
competent jurisdiction determines that such actions, suits, claims, demands,
prosecutions, liabilities, costs, expenses, damages, deficiencies, losses or
obligations (including attorneys’ fees) are due, in whole or part, to the gross
negligence, recklessness or willful misconduct of either Maxim or
MultiCell.  Each party shall reimburse the other party for the cost of enforcing
this provision unless a court of competent jurisdiction has determined that such
actions, suits, claims, demands, prosecutions, liabilities, costs, expenses,
damages, deficiencies, losses or obligations (including attorneys’ fees) were
due, in whole or part, to the gross negligence, recklessness, infringement of a
third party’s patent, or willful misconduct of the other party.


e.           MultiCell and Maxim acknowledge and agree that Maxim does not
comply and the Research will not be conducted in accordance with the
requirements of 21 CFR Part 58, Good Laboratory Practice for Nonclinical
Laboratory Studies (the “GLP Regulations“).  In any submission by MultiCell to
the U.S. Food and Drug Administration citing the Research, MultiCell will state
that the Research was not intended to be performed in compliance with the GLP
Regulations.  MultiCell will  indemnify Maxim for all costs and expenses,
including reasonable attorneys’ fees, incurred in connection with any audit or
inspection by the U. S. Food and Drug Administration concerning Maxim’s
compliance or non-compliance with the GLP regulations in the conduct of the
Research resulting from any submission by MultiCell to the U. S. Food and Drug
Administration citing the Research.


5.           Patent Prosecution.


a.           Within ninety (90) days of receiving an Invention Disclosure Report
under Section 3(a), the MultiCell will advise Maxim in writing whether it wishes
a patent application to be made with respect to such Invention.  However, in no
event shall such a patent application constitute, nor be deemed to constitute,
any grant of right to MultiCell to exploit or otherwise use such Invention in
the absence of the execution of a license to such Invention pursuant to Section
4(a) of this Agreement.


b.           If the MultiCell determines that it desires a patent application to
be made, MultiCell, by qualified counsel selected after reasonable consultation
with the Maxim and to whom the Maxim has no reasonable objection, shall prepare,
file and prosecute such application in MultiCell’s name and in countries
designated by MultiCell.  MultiCell shall promptly provide copies to Maxim of
any proposed patent application filing and any communications from any patent
office relating to any patent application made with respect to such
Invention.  MultiCell shall pay reasonable expenses incurred in filing and
prosecuting such patent applications, including attorneys' fees, taxes,
annuities, issue fees, working fees, maintenance fees and renewal charges
provided, however, that the exclusive license option granted to MultiCell
pursuant to Section 4(a) of this Agreement or any license obtained pursuant to
Section 4(b) of this Agreement is still in force.
 
 
-3-

--------------------------------------------------------------------------------

 
 
c.           Both parties agree to cooperate with the other party to execute all
lawful papers and instruments, to make all rightful oaths and declarations and
to provide consultation and assistance as may be necessary in the preparation,
prosecution, maintenance, and reinforcement of all such patent applications and
patents.


d.           If the MultiCell does not wish to have a patent application filed
or prosecution continued with respect to an Invention in a particular country or
countries, Maxim may file such application or continue prosecution at its own
expense, and Maxim will be free to enter into a licensing agreement for or
otherwise dispose of its patent rights in such Invention for the countries for
which Maxim has filed such applications or continued such prosecution at its own
expense with any other person or persons on any terms.


6.           Financial Records and Reports.  MultiCell and Maxim will maintain
records of its expenditures of funds received under this Agreement in accordance
with its customary accounting policies and procedures and, within 120 days
following the end of any calendar quarter, each party shall provide the other
party with a summary of all costs incurred and expenditures made under this
Agreement.  During the term of this Agreement, and for two years after the term
of this Agreement, on reasonable notice and during normal business hours, either
party may examine the other party’s accounting records with respect to cost
incurred and expenditures made under this Agreement.


7.           Governance of the Research; Title to Property; Independent
Contractor.  Maxim and MultiCell shall be jointly responsible for the governance
of the Research conducted under this Agreement.  Professional and other staff
working on the Research will be employees or consultants of Maxim or MultiCell
appointed in accordance with and subject to Maxim's and MultiCell’s respective
employment policies and procedures.  Title to all equipment acquired by Maxim or
MultiCell used to perform the Research and all equipment, materials, and other
tangible results of the Research will vest with the acquiring party upon
acquisition, subject to all applicable terms of this Agreement.  Maxim and
MultiCell are independent contractors and neither party is an agent or affiliate
of the other party.


8.           Project Disclosure and Publication.  All individuals conducting
Research under this Agreement (“Researchers”) shall be required to comply with
the project disclosure and publication conditions described in this
Agreement.   Maxim and MultiCell shall promptly deliver to each other copies of
any proposed scientific articles, papers or abstracts it receives from
Researchers.  Maxim and MultiCell shall have sixty (60) days from the date
drafts of such proposed scientific articles, papers or abstracts which disclose
Inventions are sent to jointly decide whether to submit such proposed scientific
articles, papers or abstracts for publication.  Maxim and MultiCell shall review
the proposed scientific articles, papers or abstracts as they are made
available, and will conduct their review of such portions in a manner comparable
to its review of complete proposed publications.  MultiCell may request the
filing of a patent application at MultiCell’s expense relating to said proposed
scientific article, paper or abstract prior to their publication by either
party.


9.           Prohibition Against Use of Name.   MultiCell and Maxim shall not
use the other party’s name, insignia, symbols, or trademarks, or any variation
or combination thereof, or the name of an employee or a Board of Directors
member or a Scientific Advisory Board member for any purpose whatsoever without
the other party's prior written consent, provided, however, that MultiCell may
note in various corporate communications and filings with the SEC that it is
conducting research in cooperation with Maxim.
 
 
-4-

--------------------------------------------------------------------------------

 
 
10.          Term of Agreement.


a.           Subject to federal, state, local or internal compliance
requirements, this Agreement shall be effective as of the date first set forth
above and shall continue in full force and effect, unless earlier terminated as
herein provided, for five (5) years (the Research Period) after the Effective
Date.   Neither MultiCell or Maxim warrant any particular result from the
Research or that the Research shall be completed by the end of the Research
Period.  MultiCell reserves the right to  continue the Research Period
indefinitely to allow for continuing work on the Research.


b.           If either party commits a material breach of this Agreement, the
non-breaching party shall have the right to terminate this Agreement upon ninety
(90) days prior advance written notice to the breaching party unless the
breaching party shall have cured the breach complained of within the ninety day
notice period, in which case the Agreement shall continue in full force and
effect.


c.           This Agreement shall automatically terminate if either party
commits any act of bankruptcy, becomes insolvent, files a petition under any
bankruptcy or insolvency act or has any such petition filed against it.


d.           All rights and obligations accruing to the parties shall survive
termination of this Agreement.  Except for termination because of the
MultiCell's default, MultiCell's rights under Section 4 of this Agreement shall
survive the termination of this Agreement.


e.           On termination of this Agreement due to a default by one party and
failure to cure such default within the time period set forth in Section 10(b)
hereof, the defaulting party shall have no further rights hereunder other than
any rights intended to survive the termination of this Agreement.


f.            Under no circumstances whatsoever, shall the liability of Maxim or
MultiCell exceed the payments made to by one party to the other under this
Agreement.


11.          Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if sent by certified mail (return receipt
requested), postage prepaid,


if to Maxim:
Joe Maa, Ph.D.
 
President & CEO
 
Maxim Biotech, Inc.
 
1500 E. Gude Drive
 
Rockville, MD 20850
   
if to MultiCell:
W. Gerald Newmin
 
Chairman & Acting CEO
 
Multicell Technologies, Inc.
 
68 Cumberland Street, Suite 301
 
Woonsocket, RI 02895
   
copy to:
Martin Schroeder
 
EVP & Managing Director
 
The Emmes Group, Inc.
 
92 Natoma Street, Suite 200
 
San Francisco, CA 94105


or to such other address as a party may specify by notice hereunder.
 
 
-5-

--------------------------------------------------------------------------------

 

12.          Assignment.  This Agreement and all rights and obligations
hereunder may not be assigned by either party without the written consent of the
non-assigning party, and any attempt to assign without such consent shall be
void; provided, however, that either party may assign this Agreement in
connection with (i) the sale or transfer of all or substantially all the
business to which this Agreement pertains; or (ii) the merger or consolidation
of either party with another company. This Agreement shall be binding upon and
inure to the benefit of Maxim, MultiCell and their respective permitted assigns
and successors in interest.


13.          Entire Agreement; Amendment.  This Agreement sets forth the entire
agreement between the parties and supersedes all previous agreements, written or
oral.  This Agreement may be amended only by an instrument in writing duly
executed on behalf of the parties.


14.          Governing Law; Miscellaneous.  This Agreement shall be governed by
Delaware  law applicable to agreements made and to be performed in Delaware,
without regards to conflict of law principles in any jurisdiction.  Nothing in
this Agreement will be construed as a promise by either party to achieve any
specific research result.  In the event of a conflict between this Agreement and
any attachment hereto, the terms of this Agreement will govern.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
above.



FOR MULTICELL TECHNOLOGIES, INC.:



By:
     
W. Gerald Newmin
   
Chairman and Acting Chief Executive Officer
 



FOR MAXIM BIOTECH, INC.:


By:
     
Joe Maa, Ph.D.
   
President and Chief Executive Officer
 



 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Cooperative Research and Product Development Agreement
Project Scope and Specific Aims


Background
 
Multicell Technologies owns unique cell-based technology for use in drug
discovery applications, and sells human hepatocyte cell lines used by the
pharmaceutical industry to screen new drugs and therapeutics for
toxicity.  While growing in culture, Multicell’s human hepatocytes
(BioFactories™) continue to secrete a spectrum of therapeutic proteins including
Factor VIII, Factor XI, and alpha-1-antitrypsin that are virtually
indistinguishable from the native proteins.  MultiCell's immortalized human
hepatocyte cell lines, designated Ea1C-35 and Fa2N-4, are protected by several
issued and pending patents.


Multicell also has significant assets related to the isolation and
differentiation of liver stem cells, and has been issued two U.S. patents
(6,872,389 and 6,129,911) relating to the isolation of primary liver cell
clusters (primary hepatocyte cell together with an undifferentiated liver stem
cell), and methods for obtaining liver stem cells from primary liver cell
clusters.  These liver stem cells are isolated from adult tissue, and can be
further studied as a potential means to treat degenerative liver diseases or
inherited deficiencies of liver function.


Maxim Biotech owns technologies which improve the manner in which life science
and medical researchers perform nucleic acid amplification assays and other
molecular biology-related techniques.  Maxim’s core competency in developing
multiplex amplification assay systems affords researchers the opportunity to
significantly increase their assay through-put while reducing the time consuming
and laborious nature that is typical of many of today’s amplification assay
systems.  Maxim sells over 1,000 different molecular biology reagents and
reagent tool kits.


Multicell and Maxim propose to work together to develop, manufacture, and market
a family of reagents and reagent tool kits sold under Multicell’s brand name
which target life science research (LSR) applications with a particular focus on
products used for liver stem-related LSR applications.


Phase 1 – Initial Products
 
Multicell currently has two human hepatocyte cell lines, the Fa2N-4 and Ea1C-35
cell lines.  Multicell also has procedures (SOPs) which it uses internally to
isolate and immortalize primary human hepatocyte cells, and to isolate and
differentiate human liver stem cells.  The Fa2N-4 immortalized human hepatocyte
cell line is presently sold by Multicell and Corning/Xenotech for drug toxicity
testing applications.  The SOPs will be “productized” by Multicell and Maxim to
produce the following LSR reagents and reagent tool kits:


 
1.
Isolation of primary human hepatocytes.

 
2.
Isolation of human liver stem cells via liver cell clusters.

 
3.
Immortalization of human hepatocytes.

 
4.
Cell growth media for the maintenance and expansion of human hepatocytes.

 
5.
Protein expression using human hepatocytes.



Maxim Biotech has identified several products within their existing product
portfolio which can be private labeled by Multicell including:


 
1.
BDtract Genomic DNA Isolation kit.

 
2.
GStract Total RNA Isolation kit.

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
3.
RDtract DNA/RNA Isolation kit.

 
4.
PCR-ready cDNA (human).

 
5.
Single-Step RT-PCR kit.

 
6.
Tissue Blocks.

 
7.
PCR/MPCR optimization reagents and buffers, and other general molecular biology
reagents.

 
8.
Enzyme Immunoassay reagents, including blocking buffer, conjugate diluent,
substrate diluent and stabilization buffer, etc.

 
9.
Custom Services – including GMP plasmid construction and preparation, specific
PCR target amplification, and immunoassay development.



Phase 2 – Human Hepatocellular Carcinoma and Liver Stem Cells
 
Certain LSR applications that need accurate replication often require large
amounts of high-quality DNA for analysis and archiving.  Areas where high
fidelity, low mutation whole genome amplification (WGA) is necessary include
molecular cloning, single cell analysis, and genome-wide analysis of single
nucleotide polymorphisms (SNP).


The development of WGA methods (reviewed in [1,2]) has recently made it possible
to analyze multiple genomic loci from single cells.  Early methods were based on
PCR and included degenerate oligonucleotide-primed (DOP) PCR [3], primer
extension pre-amplification (PEP) [4], and ligation-mediated PCR [5].  PCR-based
WGA techniques were used to amplify genomes of single cells such as blastomeres
in pre-implantation genetic diagnosis (reviewed in [6,7]), lymphocytes [8],
hepatocytes [9], sperm [10], oocytes [11], bone marrow cells [12,13], and even
single chromosomes [14].


Tumor tissues are composed of heterogeneous cell populations.  A minority of
tumor cells are “cancer stem cells” that may be important for resistance to
therapy and metastasis [15].  The tumor microenvironment contains various
non-malignant cells such as lymphocytes and fibroblasts that interact with the
malignant cells [16].  Importantly, while significant progress was made in
developing cancer therapies that result in cytoreduction and thus tumor
regression, the control of cancer over a longer interval and especially of
metastatic disease, remains a key goal.  Cancer stem cells, believed to be
responsible for cancer relapse by being less sensitive to conventional
therapies, may thus offer a unique opportunity to identify and develop a new
generation of more effective anticancer agents (both small molecules and
biotherapies) [17].  The ability to analyze, at the single cell level, the
genomes of various malignant and non-malignant cells is expected to increase our
understanding of cancer.


In an effort to review the evidence that liver cancer stem cells exist, two
fundamental questions must be addressed.  First, do hepatocellular carcinomas
(HCC) arise from liver stem cells?  Second, do HCCs contain cells that possess
properties of cancer stem cells?


For many years the finding of preneoplastic nodules in the liver during
experimental induction of HCCs by chemicals was interpreted to support the
hypothesis that HCC arose by dedifferentiation of mature liver cells.  More
recently, recognition of the role of small liver oval cells in the carcinogenic
process led to a new hypothesis that HCC arises by maturation arrest of liver
stem cells.  Analysis of the cells in HCC supports the presence of cells with
stem-cell properties (i.e., immortality, transplantability, and resistance to
therapy).  However, definitive markers for these putative cancer stem cells have
not yet been found, and a liver cancer stem cell has not been isolated [18].
 
 
-8-

--------------------------------------------------------------------------------

 

The objective of Phase 2 of the cooperative research program being conducted
between Multicell and Maxim is to develop:


 
1.
LSR reagent tool kits used to identify and isolate human cancer stem cells
(liver and other types);

 
 
2.
A family of human hepatocyte and human liver stem cell whole genome
amplification LSR reagents and reagent tool kits, and other related reagents and
reagent tool kits used for the study of the development of liver cancer in
humans.

 
 
3.
A family of cancer stem cell whole genome, transcriptome amplification LSR
reagents, proteomics reagents and reagent tool kits, and other related reagents
and reagent tool kits used for the study of the development of human cancers in
general, and identification of therapeutic targets, and diagnostic and
prognostic markers.

 
In addition, Multicell and Maxim will explore the possibility of acquiring new
reagents and know-how to isolate and characterize cancer stem cells, to amplify
Multicell’s LSR reagent and reagent tool kit product lines to support
identification of new therapies for cancer and organ insufficiency.


[***]


Multicell intends to leverage the human hepatocellular carcinoma and liver stem
cell research effort not only by selling reagents and reagent tool kits to LSR
investigators, but hopes to additionally obtain novel clinical diagnostic and
therapeutic product opportunities for the identification and treatment of liver
cancer in humans.


Project Plan and Budget
 
A more detailed project plan and budget will be jointly prepared by Multicell
and Maxim prior to the commencement of any work.


References
 
 
1.
Lasken, RS; Egholm, M. Whole genome amplification: abundant supplies of DNA from
precious samples or clinical specimens. Trends Biotechnol. 2003;21:531–535. doi:
10.1016/j.tibtech.2003.09.010.

 
 
2.
Panelli, S; Damiani, G; Espen, L; Micheli, G; Sgaramella, V. Towards the
analysis of the genomes of single cells: further characterisation of the
multiple displacement amplification. Gene. 2006;372:1–7. doi:
10.1016/j.gene.2006.01.032.

 
 
3.
Telenius, H; Carter, NP; Bebb, CE; Nordenskjold, M; Ponder, BA; Tunnacliffe, A.
Degenerate oligonucleotide-primed PCR: general amplification of target DNA by a
single degenerate primer. Genomics. 1992;13:718–725. doi:
10.1016/0888-7543(92)90147-K.

 
 
4.
Zhang, L; Cui, X; Schmitt, K; Hubert, R; Navidi, W; Arnheim, N. Whole genome
amplification from a single cell: implications for genetic analysis. Proc Natl
Acad Sci U S A. 1992;89:5847–5851. doi: 10.1073/pnas.89.13.5847.

 
 
5.
Saunders, RD; Glover, DM; Ashburner, M; Siden-Kiamos, I; Louis, C; Monastirioti,
M; Savakis, C; Kafatos, F. PCR amplification of DNA microdissected from a single
polytene chromosome band: a comparison with conventional microcloning. Nucleic
Acids Res. 1989;17:9027–9037. doi: 10.1093/nar/17.22.9027.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
6.
Coskun, S; Alsmadi, O. Whole genome amplification from a single cell: a new era
for preimplantation genetic diagnosis. Prenat Diagn. 2007;27:297–302. doi:
10.1002/pd.1667.

 
 
7.
Peng, W; Takabayashi, H; Ikawa, K. Whole genome amplification from single cells
in preimplantation genetic diagnosis and prenatal diagnosis. Eur J Obstet
Gynecol Reprod Biol. 2007;131:13–20. doi: 10.1016/j.ejogrb.2006.07.027.

 
 
8.
Hu, DG; Webb, G; Hussey, N. Aneuploidy detection in single cells using DNA
array-based comparative genomic hybridization. Mol Hum Reprod. 2004;10:283–289.
doi: 10.1093/humrep/gah038.

 
 
9.
Salipante, SJ; Horwitz, MS. Phylogenetic fate mapping. Proc Natl Acad Sci U S A.
2006;103:5448–5453. doi: 10.1073/pnas.0601265103.

 
10.
Sanchez-Garcia, JF; Benet, J; Gutierrez-Mateo, C; Luis Seculi, J; Monros, E;
Navarro, J. Multiple mutation analysis of the cystic fibrosis gene in single
cells. Mol Hum Reprod. 2005;11:463–468. doi: 10.1093/molehr/gah176.

 
11.
Klein, CA; Schmidt-Kittler, O; Schardt, JA; Pantel, K; Speicher, MR;
Riethmuller, G. Comparative genomic hybridization, loss of heterozygosity, and
DNA sequence analysis of single cells. Proc Natl Acad Sci U S A.
1999;96:4494–4499. doi: 10.1073/pnas.96.8.4494.

 
12.
Gangnus, R; Langer, S; Breit, E; Pantel, K; Speicher, MR. Genomic profiling of
viable and proliferative micrometastatic cells from early-stage breast cancer
patients. Clin Cancer Res. 2004;10:3457–3464. doi:
10.1158/1078-0432.CCR-03-0818.

 
13.
Liu, X; Wang, H; Li, Y; Tang, Y; Liu, Y; Hu, X; Jia, P; Ying, K; Feng, Q; Guan,
J; Jin, C; Zhang, L; Lou, L; Zhou, Z; Han, B. Preparation of single rice
chromosome for construction of a DNA library using a laser microbeam trap. J
Biotechnol. 2004;109:217–226. doi: 10.1016/j.jbiotec.2003.12.012.

 
14.
Thalhammer, S; Langer, S; Speicher, MR; Heckl, WM; Geigl, JB. Generation of
chromosome painting probes from single chromosomes by laser microdissection and
linker-adaptor PCR. Chromosome Res. 2004;12:337–343.  doi:
10.1023/B:CHRO.0000034132.77192.5f.

 
15.
Dalerba, P; Cho, RW; Clarke, MF. Cancer stem cells: models and concepts. Annu
Rev Med. 2007;58:267–284. doi: 10.1146/annurev.med.58.062105.204854.

 
16.
Mueller, MM; Fusenig, NE. Friends or foes - bipolar effects of the tumour stroma
in cancer. Nat Rev Cancer. 2004;4:839–849. doi: 10.1038/nrc1477.

 
17.
Guo W, Lasky JL 3rd, Wu H.  Cancer Stem Cells. Pediatr Res. 2006 Apr;59(4 Pt
2):59R-64R.  PMID: 16549550.

 
18.
Stewart Sell and Hyam L. Leffert, Liver Cancer Stem Cells, Journal of Clinical
Oncology, Vol 26, No 17 (June 10), 2008: pp. 2800-2805. doi:
10.1200/JCO.2007.15.5945.

 
 
-10-

--------------------------------------------------------------------------------

 
 